Rehearing denied. On consideration of defendants-appellants’ motion for clarification, the Court orders that the cases be remanded to the Workmen’s Compensation Appeal Board for a determination as to the accuracy of factual statements by defendants-appellants that, while their appeals were pending before this Court, they made 70% interim benefit payments to plaintiffs Ralph McAvoy and Wiley Stricklin. If the appeal board finds such payments were made, as the appellants stated, the appeal board shall reinstate appellants’ appeals to the appeal board because such payments indicate good faith efforts of appellants to comply with 1975 PA 34 after this Court’s orders in these cases of September 21, 1976 and October 27, 1976.
H. B. Sherman Company, American Mutual Liability Insurance Company, American Chain & Cable Company, and American Mutual Liability Insurance Company. Reported at 401 Mich 419.